Citation Nr: 0207815	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  96-20 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which granted service connection for PTSD and 
assigned an initial disability rating of 10 percent for that 
disorder.  The veteran appealed the initial rating to the 
Board, alleging that a higher rating should have been 
assigned.

The Board remanded the matter in August 1997 for further 
development.  A hearing was held at the RO before a VA 
hearing officer in December 1997.  In a March 1998 rating 
decision, the RO granted a 30 percent rating for PTSD and 
made that rating effective as of April 28, 1995, the date of 
receipt of the veteran's claim for service connection for 
PTSD.  In so doing, the RO effectively awarded an initial 
rating of 30 percent for PTSD as opposed to assigning a 
"staged" rating for the disorder.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (noting that, where the degree 
of disability increased or decreased following the assignment 
of the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found).

The case was returned to the Board which denied a rating in 
excess of 30 percent for PTSD in December 1998.  The veteran 
appealed the December 1998 Board decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
order dated in March 2001, vacated the Board's decision and 
remanded the case to the Board for a new decision in which 
the Board would consider the Veteran's Claims Assistance Act 
of 2000 (VCAA) which had been enacted in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).

Among other things, this law clarified the obligations of VA 
with respect to the duty to assist claimants.  At the time of 
the Court's March 2001 order, it was thought that all 
provisions of the VCAA were potentially applicable to claims 
"pending" on the date of the VCAA's enactment.  Holliday v. 
Principi, 14 Vet. App. 280, 286 (2001).  In other words, the 
VCAA was thought to apply in its entirety not only to claims 
filed on or after the date of its enactment but also, as in 
this case, to claims which had been filed before the date of 
its enactment and on which a decision had already been 
rendered but where the finality of that decision had been 
"suspended" or "abated" by an appeal filed with that 
decision.  See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991) 
(noting that an appeal of a decision suspends the finality of 
any judgment with respect to the parties to that case until 
the appeal is resolved); Breslow v. Derwinski, 1 Vet. App. 
359, 363 (1991) (Steinberg, J., concurring) (noting that 
while a motion to reconsider "is pending at the BVA the 
initial BVA decision remains in effect, even though its 
finality is abated, until it is superseded by another 'final' 
BVA decision").

However, a recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect, and another Federal 
Circuit decision has suggested that a proceeding which was 
complete before VA, but which was on appeal to the Court or 
to the Federal Circuit at the time the VCAA was enacted, 
should not be remanded to the Board for further proceedings 
under section 3(a) of the VCAA.  Dyment v. Principi, 
No. 00-7075, slip op. at 18-20 (Fed. Cir. Apr. 24, 2002); 
Bernklau v. Principi, No. 00-7122, slip op. at 19 (Fed. Cir. 
May 20, 2002).  Nevertheless, the Board's December 1998 
decision was vacated by the Court in March 2001, and 
therefore, the Board must issue another decision in its 
stead.

With regard to the VCAA, the Board finds that with respect to 
this claim all possible development has been conducted.  See 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (noting 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims).  The veteran was 
afforded VA PTSD examinations in June 1995 and January 1998, 
and the reports of those examinations are in the claims file.  
The veteran testified at a hearing before a VA hearing 
officer in December 1997, and the transcript of the hearing 
is of record.  Private medical records, including records to 
which the veteran referred at the hearing, have been obtained 
for the Board's review.  The briefs of the veteran and the 
appellee before the Court are in the record.  The Court's 
March 2001 order informed the veteran of the enactment of the 
VCAA and of its relevant provisions.  In a letter dated March 
4, 2002, from the Board to the veteran with a copy to his 
representative, the Board afforded the veteran 90 days to 
submit additional evidence and argument in support of his 
claim.  In reply, the veteran submitted a statement, dated in 
December 2001, and a private medical report dated in August 
2001.  The veteran waived his right under the former version 
of 38 C.F.R. § 20.1304(c) to have this evidence reviewed by 
the RO in the first instance.  His representative submitted 
additional argument on his behalf in June 2002.  The Board 
concludes that there is no further evidence to obtain in this 
case, and no further notice to be given to the appellant.  
Accordingly, the Board concludes that the appellant will not 
be prejudiced by the Board's review of his claim on appeal 
because all due process and duty to assist requirements have 
been met.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
see Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).


FINDINGS OF FACT

1.  Prior to March 4, 1997, PTSD was manifested for the most 
part by depressed mood, anxiety, panic attacks (weekly or 
less often), and chronic sleep impairment and by a 
designation on the Global Assessment of Functioning (GAF) 
Scale of 70 for some mild symptoms and by a diagnostic 
impression of PTSD, mild.

2.  On and subsequent to March 4, 1997, PTSD was manifested 
for the most part by the same symptoms noted under the 
Finding of Fact above in addition to flattened affect and 
panic attacks more than once a week.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met; the criteria for a "staged" 
rating of 50 percent, but not higher, for PTSD, effective 
March 4, 1997, have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); Fenderson, 12 
Vet. App. at 126.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1.  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a "distinction between an original rating 
and a claim for an increased rating . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (emphasis in original).  
This distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  For example, the rule 
articulated in Francisco v. Brown -- that, where an increase 
in the disability rating is at issue, the present level of 
the veteran's disability is the primary concern -- does not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco, 
7 Vet. App. at 58.  Instead, the evidence contemporaneous 
with the claim and with the initial rating decision granting 
service connection should be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

DD Form 214 shows that the veteran served in Vietnam during 
the Vietnam era and received the Combat Action Ribbon.

On April 28, 1995, the RO received the veteran's claim for 
service connection for PTSD.  In support of his claim, the 
veteran submitted reports of individual counseling sessions 
with a private psychologist, C. A., Ph.D., dated March 1990 
through March 1991.  In pertinent part, these reports showed 
that the veteran experienced anxiety and panic attacks.  He 
denied any suicidal or homicidal ideation.  More 
specifically, a March 1990 treatment report noted the 
veteran's complaints of anxiety, depression and nightmares 
about Vietnam.  The report concluded with an assessment that 
the veteran was depressed, anxious and obsessive about losing 
things that are important to him.  A treatment plan report, 
dated June 1990, noted that the veteran had been attending 
individual therapy sessions since April 1990.  The report 
indicated that the veteran had initially complained of 
"anxiety, and this often hits him when he is out of town at 
work on a job."  The report noted that following his 
discharge from the service the veteran had "wanted to put 
the war out of his mind and was successful only until 
recently."  It also indicated that therapy had been 
successful thus far at helping "him to ventilate his 
feelings and get some handle on his fear and anxiety."  A 
follow-up treatment summary report, dated December 1990, 
noted the veteran's continuing feelings of anxiety with panic 
attacks.  A March 1991 treatment report noted that the 
veteran reported having anxiety and panic attacks.

In support of his claim, the veteran also submitted a 
statement noting he had stopped going to his hunting and 
fishing camp during the summer due to similarities between 
the camp and Vietnam.  The statement also indicated:

Also, anytime I am awakened abruptly, the 
rest of the day I am extremely nervous.  
The sound of a loud explosion or 
extremely loud noises that is unexpected 
causes me to be nervous.  I don't have 
them often lately, but if I have a 
nightmare of something that happened in 
Vietnam it usually causes the next day to 
be very uncomfortable.  Finally, hot days 
in the summer also are very stressful, 
especially if I see any helicopters 
flying over.  Terrible memories come back 
immediately.

In June 1995, the veteran underwent a VA PTSD examination.  
The examiner noted that the veteran was "symptom free until 
1989 when his jeep became stuck in the mud at Deer Camp."  
At that time, the veteran "suddenly became overwhelmed with 
anxiety and experienced a vivid memory of an event which 
occurred in Vietnam."  He reported an incident during his 
active duty service when his jeep malfunctioned in a 
Vietnamese village.  "Just as they started the jeep and 
left, someone through (sic) a grenade in a nearby puddle."  
The examiner also noted, in pertinent part:

Currently he said that he thinks about 
Vietnam every day, as he goes about his 
work as a cement salesman.  Memories tend 
to recur when he is driving.  Not all 
memories are traumatic.  These memories 
do not usually interfer[e] with what he 
is doing, although on a few occasions he 
has found it difficult to talk to a 
customer due to his thoughts. . . .  He 
also will experience anxiety for the rest 
of the day, if he is startled by sudden 
sounds, such as an alarm clock.  This may 
happen once or twice a week or may go 
several weeks without happening.  He has 
nightmares if he watches anything related 
to Vietnam on TV and therefore avoids 
this.  If he does have a nightmare, even 
though the nightmares are not frequent, 
he will remain anxious for the remainder 
of the following day.  Most nights he 
sleeps well but on one recent occasion 
his wife accidentally bumped him with her 
elbow and this reminded him of being 
shaken to wake up and go to the bunker 
during rocket attacks and he did not 
sleep for the remainder of the night.  He 
is not emotionally estranged from his 
family and others.  He does not have 
difficulty getting along with others.  He 
has not had any periods in which he 
thought he was back in Vietnam.  He 
continues to function well at his job, 
which he has held for twenty years.  He 
does not report feeling guilt related to 
war time experiences.

On mental status examination, the veteran was alert, 
oriented, and neatly dressed.  He appeared to be mildly 
anxious.  Speech was spontaneous, coherent, and goal 
oriented.  Tests of memory and concentration were good.  He 
was able to abstract well.  There were no delusions or 
hallucinations.  The veteran reported that he had had 
suicidal ideation several years before at the time of his 
worst depression but no recent homicidal or suicidal 
ideation.  The examiner assigned a Global Assessment of 
Functioning (GAF) designation of 70 for some mild symptoms 
but generally functioning pretty well with meaningful 
interpersonal relationships.  Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).

In a July 1995 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating for that disorder.  The veteran appealed the 
assignment of the 10 percent original or initial disability 
rating to the Board.

The RO assigned the initial 10 percent rating under criteria 
for the evaluation of mental disorders in the VA Schedule for 
Rating Disabilities that were subsequently revised during the 
course of this appeal and made effective November 7, 1996.  
Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), with 
38 C.F.R. § 4.132 (2001).  Where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should and will 
apply unless Congress provides otherwise or permits the 
Secretary to do otherwise.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  Which version of the rating criteria for 
evaluating mental disorders -- the old or the new -- is the 
more favorable version is a determination that the Board must 
make depending on the facts of each case.  VAOPGCPREC 11-97 
at para. 2 (Mar. 25, 1997).  The purpose in amending or 
revising the rating criteria for mental disorders "was to 
remove terminology in former 38 C.F.R. § 4.132, which was 
considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders."  Id. at para. 3, citing 60 Fed. Reg. 
54,825, 54,829 (1995).  Because the later criteria were made 
effective November 7, 1996, any increased or "staged" 
rating awarded under these criteria, which cannot also be 
awarded under the former criteria, could only be effective as 
of that date.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); 
see Allin v. Brown, 6 Vet. App. 207, 211 (1994) (where an 
amendment stated an effective date and was silent as to any 
retroactive applicability, it is clear that the congressional 
intent is to apply the amendments only as of the effective 
date); see also Bernklau, No. 00-7122, slip op. at 16 (noting 
that the Supreme Court has held repeatedly that federal 
legislation is to be construed to avoid retroactivity unless 
we can discern clear congressional intent for that result).

In this case, the Board will consider the appeal of the 
initial rating under both versions of the rating criteria.  
The RO has considered the matter under both versions, and the 
veteran was provided notice of both versions, the old 
criteria in the March 1996 statement of the case and the new 
criteria in the March 1998 supplemental statement of the 
case.  Accordingly, the Board concludes that the veteran will 
not be prejudiced by the Board's review under both versions 
of the rating criteria because the Board is not considering a 
matter not considered by the RO in the first instance and the 
veteran's due process rights requiring notification of both 
versions of the criteria have been met.  Id. at para. 5; 
Bernard, 4 Vet. App. at 393-94; Karnas, 1 Vet. App. at 
312-13. 

As noted in the Introduction, the Board remanded this case in 
August 1997 and, while it was on remand, the RO granted a 
higher rating of 30 percent for PTSD in March 1998 and 
assigned an effective date for the 30 percent rating back to 
the date of receipt of the claim for service connection, 
thereby effectively awarding an initial rating of 30 percent 
as opposed to a "staged" rating.  See Fenderson, 12 Vet. 
App. at 126.  According, the issue now before the Board is 
entitlement to an initial disability rating for PTSD in 
excess of 30 percent.

Under the criteria for rating PTSD prior to the revisions 
made in November 1996, a 30 percent rating was assigned for 
"definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
when the psychoneurotic symptoms resulted in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce "definite" industrial impairment.  A 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment warranted a 50 percent evaluation.  A 70 percent 
rating was provided when the ability to maintain effective or 
favorable relationships was "severely" impaired and when 
the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain and retain employment.  A 100 percent rating was 
warranted when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in virtual 
isolation in the community, or when there were totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996); 
see Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (holding that 
the criteria in 38 C.F.R. § 4.132, Diagnostic Code 9411, for 
a 100 percent rating were each independent bases for granting 
a 100 percent rating).

The term "definite" in the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (West 1991 & Supp. 2001).

The revised criteria provide a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher or 70 percent rating may be 
assigned where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessive rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Additional evidence was obtained following the August 1997 
Board remand.  Two reports, dated in November 1995 and 
January 1996, from K. K. C., M.D., are of record.  The 
earlier one reflected a history of symptoms similar to those 
reported during the June 1995 VA examination.  The veteran 
stated that his symptoms were isolated to the times he 
anticipated going to the deer camp.  Otherwise, sleep, 
appetite, energy, and libido were okay.  The veteran admitted 
to drinking 10-12 quarts of liquor a day.  He lived with his 
wife of 22 years and 12 year old son.  He also has a 26 year 
old adopted daughter.  He had been in cement sales for 20 
years.  On mental status examination, the veteran was 
impeccably groomed and appeared slightly tense.  He was alert 
and articulate with full range of affect and a variable mood.  
The examiner's impression was PTSD, mild, symptoms triggered 
by specific reminders of Vietnam; and excessive use of 
alcohol.  The June 1996 report showed that the veteran was 
scared of the onset of the hot weather due to increasing 
triggers.  He was anxious during the day.  He was not 
obsessing and there was not suicidal or homicidal ideation.  
Anxiety was the primary symptom.

Medical treatment reports, dated in March 1997, were obtained 
from the Greenleaf Center, Inc.  A hospital admission report 
noted that the veteran came to Greenleaf "for his first 
chemical dependency treatment."  The report noted that the 
veteran lived with his wife, to whom he has been married for 
24 years, and his 13-year-old son.  A psychosocial history 
report noted that the veteran had been employed as a concrete 
salesman for approximately 21 years.  The report also noted 
that the veteran was a member of the Huntington Methodist 
Church and that "he is a regular church attender."  The 
veteran noted that the stress currently in his life was 
generated by a new supervisor at his place of employment, as 
well as his PTSD.  A discharge report noted that the veteran 
was released as an inpatient after a seven-day stay.  The 
report noted that:

Patient has been married for 23 years and 
has a 13 year old son and he also has a 
27 year old step-daughter who he adopted.  
Patient has an excellent job and sees 
himself as being very successful.  He 
denies any type of marital problems and 
also denies any type of problems with his 
sexual life.  His wife is a school 
teacher, librarian, who is active in the 
Country Club, plays tennis and has a 
social life of her own.

After completing detoxification, the veteran was "no longer 
suicidal and his depression was improved.  He stayed in the 
hospital for 6 days as we were able to fairly detox him."  
The report concluded with discharge diagnoses of alcohol 
dependence, major depression, and PTSD.  It also noted a GAF 
designation of 25/60.

In December 1997, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he remained employed 
as a salesman.  He indicated, however, that he was having 
difficulties with his customers because of his 
service-connected PTSD.  He noted that on difficult days, he 
tried to avoid customers altogether.  He also indicated that 
he was reprimanded in the past at work for incomplete paper 
work, which he attributed to his lack of concentration from 
PTSD.  The veteran indicated that he had nightmares and 
flashbacks occasionally.  Specifically, he indicated that he 
had one just recently, which was his first one "in, 
probably, six months."  He also indicated that he did not 
socialize very much and that he regularly attended church.  
The veteran's wife testified that the veteran did have 
nightmares and periods of anger, more frequently than once 
every six months.  She also testified that he isolated 
himself and did not discuss these incidents.

In January 1998, a VA psychiatric examination was conducted.  
The examiner noted that the veteran "continued to work full 
time as a cement salesman."  The veteran reported that he 
did have decreased performance at work due to his PTSD, but 
that he sold cement products to established customers and 
that he had fairly protective supervisors.  The veteran 
reported that he was socially withdrawn and that he had 
intrusive thoughts about combat and traumatic experiences in 
Vietnam on a daily basis.  A mental status examination 
revealed, in part:

[The veteran] was neatly dressed and 
groomed.  He is oriented x 4.  There is 
absolutely no indication of a thought 
disorder.  He has a number of obsessive/ 
compulsive characteristics being 
extremely meticulous and wanting to take 
care of a jeep which represents one of 
his traumatic experiences in the Republic 
of Vietnam.  He was extremely anxious 
today, in obvious emotional distress, and 
there are certainly some indications of 
depression, he has trouble concentrating, 
his appetite is not good, he has sleep 
difficulties, and he often feels hopeless 
and helpless to deal with the intrusive 
thoughts of combat.  He reported combat 
nightmares, hypervigilance, startle 
response, extreme daily intrusive 
thoughts of Vietnam combat, and often 
feeling that he will never get any 
better.  He did report that last spring 
when he finally got help for a temporary 
alcohol problem, he felt suicidal but at 
the current time he is neither a danger 
to himself or others.  His memory is 
grossly intact both for long term and 
short term memory, and his judgment 
appears to be sound.

The examiner noted that the Minnesota Multiphasic Personality 
Inventory II (MMPI-2), the Mississippi Scale for Combat 
Related PTSD, and the Shipley Institute of Living Scale tests 
were all conducted as part this examination.  The examiner 
indicated that "[o]verall, the psychological testing . . . 
confirms the fact that he is seriously distressed by his 
symptoms."  The report noted in summary that "[o]ver the 
past three years since his last C&P examination, [the 
veteran] continues to have distressing intrusive thoughts of 
traumatic experiences in Vietnam, is extremely anxious, 
depressed, and having classic symptoms of PTSD.  It is felt 
that his PTSD moderately and, to some extent, his serious 
emotional difficulties moderately affect his occupational, 
social and interpersonal functioning."  The final diagnosis 
was PTSD and the GAF designation was 55.

On reports dated in August and September 2001 from Dr. K. K. 
C., the veteran reported that his military service was 
primarily in an office but that he had experienced rocket 
fire a lot.  He reported that in 1989 he started having 
symptoms of flashbacks, anxiety, and insomnia.  He reported 
that he had recently seen something on television that had 
triggered anxiety and depression.  He stated that his best 
time is in the winter months and that hot, long days trigger 
memories of Vietnam and depression.  He reported that he had 
been treated for alcohol abuse in 1997 and was still sober.  
On mental status examination, the veteran was pleasant and 
well groomed.  He was slightly tense, alert, and articulate.  
Affect was full range, at times near tears (control seemed 
important).  There was no suicidal or homicidal ideation or 
evidence of delusions.  The veteran was insightful and his 
intelligence was estimated to be in the high-average range.  
The impression was PTSD (combat) with seasonal variation of 
symptoms and alcohol abuse in remission since 1997.  The GAF 
designation was 55.

In a statement dated in December 2001, the veteran provided a 
history of his condition since 1989 which was similar to the 
history recorded in the examination reports of record.  With 
regard to recent symptoms, the veteran stated,

Some days I can barely get up the energy 
and motivation to get out of bed.  
Providing for my wife and family are 
basically the only things that can get my 
mind going for me to make it through the 
day.  Most days, after I get up and get 
going, I don't have the desire or ability 
to see my customers, [much] less trying 
to carry on an intelligent conversation.  
This condition requires me to take some 
sort of medicine to settle me down so 
that I can understand what the 
conversation is about.  Recently, I have 
been experiencing panic attacks at least 
3 or 4 times a week.  Many nights I have 
nightmares, reliving the war.  The next 
day is a total disaster.  Luckily, my job 
is such that I can work around the days 
that I am not functioning well.  If this 
had happened earlier in my career . . ., 
I probably would not be employed with 
this company today.

The evidence noted above does not indicate that the degree of 
disability resulting from PTSD has approached that 
contemplated by the 70 percent or 100 percent evaluations 
under either the old or new rating criteria for evaluating 
mental disorders.  There is simply no evidence that the 
veteran's ability to maintain effective or favorable 
relationships has been "severely" impaired or that 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain and 
retain employment such as required for a 70 percent rating 
under the old criteria.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

Moreover, there is no evidence of the kind of severe symptoms 
contemplated by the criteria for a 70 percent rating under 
the new version of the rating criteria or for a 100 percent 
rating under either the old or the new versions of the 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
For example, the evidence does not reflect an occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.  Although the veteran acknowledged suicidal 
ideation several years prior to the June 1995 VA PTSD 
examination, he stated that had no recent suicidal ideation.  
Moreover, although he admitted suicidal ideation on admission 
to the Greenleaf Center in March 1997, after he completing 
alcohol detoxification, he was no longer suicidal and his 
depression was improved.  At January 1998 VA PTSD 
examination, the veteran reported having felt suicidal the 
year before when he finally got help for his alcohol abuse 
but at the time of the January 1998 examination he was 
neither a danger to himself or others.  Thus, there is no 
evidence of any persistent suicidal ideation contemporaneous 
with this claim or during the appeal period from 1995 to the 
present.  Rather, the evidence of record, including the 
reports of K. K. C., M.D., dated in 1995-1996 and 2001, has 
consistently ruled out homicidal and suicidal ideation and 
other impulses to violence.

Similarly, although examiners have noted some compulsive 
behaviors regarding care of his jeep, the evidence does not 
show the presence of obsessive rituals which interfere with 
routine activities.  Likewise, although he experiences panic 
attacks, the evidence does not reflect near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  In addition, 
the evidence has consistently shown that his speech was 
normal, coherent, articulate, and goal-directed; that he was 
alert and oriented in all spheres; and that he was clean and 
well-groomed.

Moreover, no evidence reflects that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Instead, 
the evidence shows that the veteran attends church regularly 
and, although he describes difficulty functioning in his job 
on occasion and he testified that he was placed on probation 
at one point for not completing some paperwork, he has 
retained his job for more than twenty years in sales which 
requires meeting with customers on a regular basis.  The 
evidence does not show gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or that the veteran was 
demonstrably unable to obtain or retain employment as a 
result of his PTSD.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).

Similarly, the evidence consistently and specifically ruled 
out the kinds of symptoms contemplated for a 100 percent 
rating under the new rating criteria, such as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2001).  From the evidence dated contemporaneous to the 
veteran's April 1995 claim for service connection for PTSD to 
the evidence dated as late as August 2001, the kinds of 
profound, totally incapacitating psychotic symptoms depicted 
by the old and new rating criteria for a 100 percent rating 
have never been shown to be present in this case.  Therefore, 
the Board concludes that neither an initial nor a "staged" 
rating of 70 or 100 percent is warranted in this case.  
Fenderson, 12 Vet. App. at 126.

Instead, the issue in the case is whether the degree of 
impairment shown by the evidence is appropriately rated as 30 
percent disabling or whether it more nearly approximates that 
level of impairment contemplated by the 50 percent rating 
under either the old or the new rating criteria.  Concerning 
this, the Board notes that, with regard to the new criteria, 
most of the veteran's symptoms have comported generally with 
the criteria noted for the 30 percent rating under both the 
old and the new rating criteria.  These criteria account for 
his depressed mood, anxiety, panic attacks, and chronic sleep 
impairment.  In addition, the evidence contemporaneous with 
the April 1995 claim and July 1995 rating decision, including 
the June 1995 VA PTSD examination and the November 
1995-January 1996 reports of Dr. K. K. C., reflects an 
absence of most of the symptoms associated with the 50 
percent rating, such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Moreover, the GAF designation of 70 for some 
mild symptoms on the June 1995 VA PTSD examination was more 
consistent with the 10 percent rating criteria than with the 
30 percent criteria.  This designation corresponded with Dr. 
K. K. C.'s impression in November 1995 of "PTSD, mild".

However, the Board notes that, on the March 1997 reports from 
Greenleaf Center, the description of symptoms experienced by 
the veteran -- when viewed in the context of the evidence 
subsequent to that hospitalization -- appear to have begun to 
more nearly approximate the level of impairment contemplated 
by the 50 percent rating.  For example, the GAF designation 
at the time of admission was reported as 25/70.  The 
designation of 70, representing mild symptoms, reflected the 
GAF for the past year, whereas the designation of 25 
represented the level of functioning at the time of admission 
for treatment or currently.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 45 (1994).  A level of 25 is 
quite low, representing that behavior is considerably 
influenced by delusions or hallucinations or representing a 
serious impairment in communication or judgment or an 
inability to function in almost all areas.

As noted above, the descriptions of symptoms on admission at 
Greenleaf did show suicidal ideation and severe alcohol abuse 
warranting detoxification, which may have warranted a GAF of 
25 based on serious impairment in judgment, as the Greenleaf 
reports reflect that delusions and hallucinations were not 
present and there was no serious impairment in communication 
or inability to function in almost all areas.  However, the 
reports show that, with treatment the veteran's symptoms 
greatly improved, and the diagnostic impression on the 
psychological evaluation reflected a GAF of 55.  On the 
discharge summary, the GAF was reported as 25/60, reflecting 
the levels of functioning at admission and discharge, 
respectively.

A GAF in the range of 51 to 60 reflects a level of 
functioning consistent with moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers.

At the time of admission to Greenleaf center, the veteran's 
affect was described as flat, one of the symptoms 
contemplated by the 50 percent rating.  On the January 1998 
VA PTSD examination and the August 2001 examination report of 
Dr. K. K. C., GAF designations of 55 were assigned.  The 
January 1998 VA examiner described the veteran's PTSD as 
moderately affecting his occupational, social, and 
interpersonal functioning.  Under the old criteria, the 30 
percent rating represented a definite degree of impairment, 
i.e., one that was "moderately large in degree" or "more 
than moderate but less than rather large".  Under the new 
criteria, the 30 percent rating criteria contemplate most of 
the veteran's symptoms in this case -- including as they are 
depicted on the evidence from Greenleaf and subsequent to 
that admission.  However, the evidence from Greenleaf, from 
the January 1998 VA examination, and the August 2001 report 
of Dr. K. K. C., does show a few of the symptoms associated 
with the 50 percent rating under the new criteria, namely a 
flattened affect (although Dr. C reported a full range of 
affect in August 2001) and panic attacks more than once a 
week.

Although there is no evidence of the other symptoms 
associated with the 50 percent rating -- e.g., 
circumstantial, circumlocutory, or stereotyped speech 
("coherent" on March 1997 Greenleaf report; "articulate" 
on August 2001 Dr. C. report); difficulty in understanding 
complex commands (intellectual functioning was in the high 
average on January 1998 PTSD examination and August 2001 Dr. 
C. report); impairment of short and long term memory 
("intact" and "good" on March 1997 Greenleaf report and 
"intact" on January 1998 PTSD examination); impaired 
judgment ("fair" on March 1997 Greenleaf report and 
"sound" on January 1998 PTSD examination); -- the Board 
concludes that the presence of the flattened affect, of panic 
attacks more than once a weak; and of the consistent GAF 
score of 55 from the time of the March 1997 hospitalization 
at Greenleaf Center is evidence that the degree of impairment 
from the PTSD, beginning at the time of the Greenleaf 
hospitalization, more nearly approximates the next higher or 
50 percent rating.  Section 4.7 of VA regulations provides 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  In light of this 
regulation, the Board concludes that that evidence beginning 
with the Greenleaf Center admission on March 4, 1997, depicts 
symptoms which more nearly approximate the degree of 
disability contemplated by the new version of the rating 
criteria for the 50 percent rating.  Prior to the March 4, 
1997, hospitalization at Greenleaf Center, the evidence 
depicts a degree of disability appropriately rated as 30 
percent disabling both under the old and the new rating 
criteria.

Accordingly, the Board concludes, for the reasons noted 
above, that the criteria for an initial rating in excess of 
30 percent for service-connected PTSD have not been met.  
However, the evidence beginning with the March 4, 1997, 
hospitalization at Greenleaf Center shows that an increase in 
the degree of impairment resulting from PTSD did occur during 
the course of the appeal of the initial rating, and 
therefore, a "staged" rating may be assigned in this case.  
Fenderson, 12 Vet. App. at 126.  Accordingly, the Board 
concludes that a rating of 50 percent, but not higher, may be 
assigned from March 4, 1997.

Finally, the Board notes that in his September 1999 brief 
before the Court, the veteran argued that a higher rating for 
PTSD was warranted on an extra-schedular basis under section 
3.321(b)(1) of VA regulations.  Section 3.321(b)(1) of VA 
regulations provides,

Ratings shall be based as far as 
practicable, upon the average impairments 
of earning capacity with the additional 
proviso that the Secretary shall from 
time to time readjust this schedule of 
ratings in accordance with experience.  
To accord justice, therefore, to the 
exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, upon field station submission, 
is authorized to approve on the basis of 
the criteria set forth in this paragraph 
an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to 
the service-connected disability or 
disabilities.  The governing norm in 
these exceptional cases is:  A finding 
that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.

38 C.F.R. § 3.321(b)(1).

The VA hearing officer considered the matter of an 
extraschedular rating in the March 1998 supplemental 
statement of the case and decided that an extraschedular 
rating was not warranted.  No argument or evidence has been 
presented in this case to show that the rating schedule is 
inadequate or that reflects that symptoms result from the 
veteran's service-connected PTSD that are not contemplated by 
the rating schedule.  Similarly, no argument or evidence has 
been presented to show that this case is "exceptional" such 
that consideration of an extra-schedular rating is warranted.  
Although the veteran presented testimony at the December 1997 
hearing and argument in his December 2001 statement to the 
Board to show that he occasionally has missed days from work 
or has difficulty concentrating at work because of the 
symptoms associated with PTSD, the 30 percent rating 
contemplates "decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks".

Similarly, the 50 percent rating is assigned for 
"occupational impairment with reduced reliability and 
productivity."  Accordingly, because no evidence or argument 
has been presented as to why the schedular criteria are 
inadequate in this case warranting consideration of an extra-
schedular rating, the Board concludes that remand for the RO 
to address entitlement to an extra-schedular rating is not 
warranted in this case.  Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOGCPREC 6-96 (Aug. 16, 
1996).


ORDER

A rating in excess of 30 percent for PTSD prior to March 4, 
1997, is denied.

A rating of 50 percent, but not higher, for PTSD, effective 
March 4, 1997, is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

